DETAILED ACTION

This office action is a response to the application filed on 8/8/2019. Acknowledgment is made of applicant's claim for foreign priority based on an application IN201841036342 filed in India on 9/26/2018. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "determining, by the processing resource, a cost for the second hop of the preferred route…" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "determining, by the processing resource, a cost for the second hop of the secondary route…" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-5, 7-10, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (US 2017/0126497, hereinafter Dubey) in view of Bakar et al. (WO 2014/185768 A1, hereinafter Bakar).

Regarding claim 1, Dubey discloses a non-transitory machine-readable storage medium comprising instructions, that when executed, cause a processing resource to: determine a first hop for a preferred route from a networking device to a destination computing device [Dubey Figure 1 discloses a network which includes logical router, switches, etc. Software processes on a computer readable storage medium may be used to implement the features and applications (Dubey paragraph 0160). A route with lowest administrative cost (i.e. preferred route) is identified (see Dubey paragraphs 0039 and 0079); and a first hop distributed routing can also be determined between the nodes (Dubey paragraph 0043)];
Determine whether a secondary route from the networking device to the destination computing device is available [In addition to the route with lowest cost, other routes with higher administrative distance (i.e. secondary route) are also available (see Dubey paragraphs 0080, 0142)]; in response to a 
Dubey does not expressly disclose the features of determining a cumulative cost for the preferred route based on a cost of the first hop and an original cost of the preferred route; calculating a cost of the first hop in the secondary route; determine a new route from the networking device to the destination computing device based on the cumulative cost of the preferred route and the cost of the first hop in the secondary route; and entering the new route into a forwarding data structure of the networking device. 
However, in the same or similar field of invention, Bakar discloses a method for routing data packet in a mesh network (Bakar abstract), where cost of a path can be determined by accumulating costs of each path as well as considering hop cost between neighboring nodes (i.e. determining a cumulative cost for the preferred route based on first hop and original cost) (see Bakar page 7 lines 1-10). In one example cost of multiple routes between two endpoints may be determined (see Bakar page 7 lines 1-25). Link cost may be acquired by calculating hop cost in a single hop between two nodes, and also by accumulating all the hop costs of paths (see Bakar page 12 lines 6-25). The node cost and link costs are re-calculated at a predetermined frequency and routing table is updated in each node of the network (see Bakar page 13 lines 20-30, page 14 lines 1-5); indicating determining a new route based on cost of the original route and hop cost in the secondary route and updating the data structure in the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubey to have the features of determining a cumulative cost for the preferred route based on a cost of the first hop and an original cost of the preferred route; calculating a cost of the first hop in the secondary route; determine a new route from the networking device to the destination computing device based on the cumulative cost of the preferred route and the cost of the first hop in the secondary route; and entering the new route into a forwarding data structure of the networking device; as taught by Bakar. The suggestion/motivation would have been to enhance efficiency of packet forwarding in a network (Bakar page 2 lines 20-30).

claim 2, Dubey and Bakar disclose the non-transitory machine-readable storage medium of claim 1. Dubey and Bakar further disclose wherein the instructions to determine a new route comprises comparing the cumulative cost of the preferred route to the cost of the first hop in the secondary route [Bakar discloses that link cost may be acquired by calculating hop cost in a single hop between two nodes, and also by accumulating all the hop costs of paths (see Bakar page 12 lines 6-25). Furthermore, the lowest link cost is determined by comparing hop costs and best route is selected from each possible node (see Bakar pate 11, lines 13-31)]. In addition, the same motivation is used as the rejection of claim 1

Regarding claim 4, Dubey and Bakar disclose the non-transitory machine-readable storage medium of claim 1. Dubey and Bakar further disclose wherein the determination of the availability of the secondary route is based on a routing information base (RIB) [Each router may include a routing information base (RIB) (see Dubey paragraphs 0138-0139, Figures 15-16)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 5, Dubey and Bakar disclose the non-transitory machine-readable storage medium of claim 1. Dubey and Bakar further disclose wherein the forwarding data structure is a Forward Information Base (FIB) [A forwarding information base (FIB) may be calculated from the RIB information in the router (see Dubey paragraphs 0138-0139, Figures 15-16)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 7, Dubey and Bakar disclose the non-transitory machine-readable storage medium of claim 1. Dubey and Bakar further disclose wherein the preferred route comprises an original hop and the first hop is between the original hop and the networking device [Bakar discloses that multiple routes may be available between a gateway and AP device. A preferred route with lowest cost (GW to E to A to AP) includes a direct hop A to AP, which can be considered an original hop. The first hope is between the original HP and the gateway device (see Bakar page 7, lines 1-25)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 8, Dubey and Bakar disclose the non-transitory machine-readable storage medium of claim 7. Dubey and Bakar further disclose wherein the original cost of the preferred route comprises an administrative distance of an original pathway to the original hop [Bakar disclose that a cost of a link is derived by accumulating all hop costs of each path; and cost of a path can be determined by accumulating costs of each path as well as considering hop cost between neighboring nodes (see Bakar page 7 lines 1-20)]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 9, Dubey discloses a networking device comprising: a memory to store a forwarding data structure; a routing engine [Dubey Figure 1 discloses a network which includes logical router, switches, etc. Software processes on a computer readable storage medium may be used to implement the features and applications (Dubey paragraph 0160). A routing table may be configured for each router (Dubey paragraph 0008). Dubey Figure 7 discloses logical router configuration data flow which includes routing table processor and components]: to determine a preferred route for a packet from the networking device to a destination computing device, wherein the preferred route comprises an original cost; to determine a first hop for the preferred route, wherein the first hop comprises a cost [A route with lowest administrative cost (i.e. preferred route with original cost) is identified (see Dubey paragraphs 0039 and 0079); and a first hop distributed routing can also be determined between the nodes (Dubey paragraph 0043)];
To determine whether a secondary route for the packet from the networking device to a destination computing device is available [In addition to the route with lowest cost, other routes with higher administrative distance (i.e. secondary route) are also available (see Dubey paragraphs 0080, 0142)]; to determine a first hop in the secondary route based on a determination that a secondary route is available [for the additional routes, a next hop address (i.e. first hop for these routes) is determined (see Dubey paragraphs 0080-0081)];
Dubey does not expressly disclose the features of calculating a first cumulative cost for the preferred route based on the original cost and the cost of the first hop; determining a cost of the first hop in the secondary route; and to determine a new route to the destination device from the networking device  data structure with the new route. 
However, in the same or similar field of invention, Bakar discloses a method for routing data packet in a mesh network (Bakar abstract), where cost of a path can be determined by accumulating costs of each path as well as considering hop cost between neighboring nodes (i.e. determining a cumulative cost for the preferred route based on first hop and original cost) (see Bakar page 7 lines 1-10). In one example cost of multiple routes between two endpoints may be determined (see Bakar page 7 lines 1-25). Link cost may be acquired by calculating hop cost in a single hop between two nodes, and also by accumulating all the hop costs of paths (see Bakar page 12 lines 6-25). The node cost and link costs are re-calculated at a predetermined frequency and routing table is updated in each node of the network (see Bakar page 13 lines 20-30, page 14 lines 1-5); indicating determining a new route based on cost of the original route and hop cost in the secondary route and updating the data structure in the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubey to have the features of calculating a first cumulative cost for the preferred route based on the original cost and the cost of the first hop; determining a cost of the first hop in the secondary route; and to determine a new route to the destination device from the networking device based on the first cumulative cost of the preferred route and the cost of the first hop in the secondary route; and a forwarding engine to update the forwarding data structure with the new route; as taught by Bakar. The suggestion/motivation would have been to enhance efficiency of packet forwarding in a network (Bakar page 2 lines 20-30).

Regarding claim 10, Dubey and Bakar disclose the networking device of claim 9. Dubey and Bakar further disclose wherein the preferred route comprises an original hop and the first hop is a hop between the original hop and the networking device [Bakar discloses that multiple routes may be available between a gateway and AP device. A preferred route with lowest cost (GW to E to A to AP) includes a direct hop A to AP, which can be considered an original hop. The first hope is between the 

Regarding claim 13, Dubey and Bakar disclose the networking device of claim 9. Dubey and Bakar further disclose wherein the memory is to store a routing data structure, wherein the determination of the first hop for the preferred route is based on the routing data structure [Dubey Figure 8 shows a data structure for the routes, and hope information is generated for these routes (see Dubey paragraphs 0079 and 0094)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 14, Dubey discloses a method comprising: determining, by a processing resource, a preferred route from a networking device to a destination computing device, wherein the preferred route is a static route; determining, by the processing resource, a first hop for the preferred route [Dubey Figure 1 discloses a network which includes logical router, switches, etc. Software processes on a computer readable storage medium may be used to implement the features and applications (Dubey paragraph 0160). A route with lowest administrative cost (i.e. preferred route) is identified (see Dubey paragraphs 0039 and 0079); and a first hop distributed routing can also be determined between the nodes (Dubey paragraph 0043)];
Determining, by the processing resource, a secondary route from the networking device to the destination computing device [In addition to the route with lowest cost, other routes with higher administrative distance (i.e. secondary route) are also available (see Dubey paragraphs 0080, 0142)]; determining, by the processing resource, a first hop in the secondary route [for the additional routes, a next hop address (i.e. first hop for these routes) is determined (see Dubey paragraphs 0080-0081)]; 
Dubey does not expressly disclose the features of calculating, by the processing resource, a first cumulative cost for the preferred route; calculating, by the processing resource, a second cumulative cost for the secondary route; determining, by the processing resource, a new route based on a comparison of the first cumulative cost to the second cumulative cost; and programming, by the processing resource, the new route into a forwarding data structure of the networking device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubey to have the features of calculating, by the processing resource, a first cumulative cost for the preferred route; calculating, by the processing resource, a second cumulative cost for the secondary route; determining, by the processing resource, a new route based on a comparison of the first cumulative cost to the second cumulative cost; and programming, by the processing resource, the new route into a forwarding data structure of the networking device; as taught by Bakar. The suggestion/motivation would have been to enhance efficiency of packet forwarding in a network (Bakar page 2 lines 20-30).

Regarding claim 15, Dubey and Bakar disclose the method of claim 14. Dubey and Bakar further disclose wherein the preferred route has an original cost; and wherein the step of determining a first cumulative cost is based on the original cost [Bakar disclose that a cost of a link is derived by accumulating all hop costs of each path; and cost of a path can be determined by accumulating costs of each path as well as considering hop cost between neighboring nodes (see Bakar page 7 lines 1-20)]. In addition, the same motivation is used as the rejection of claim 14. 

claim 17, Dubey and Bakar disclose the method of claim 14. Dubey and Bakar further disclose regarding determining, by the processing resource, a cost for the second hop of the preferred route; wherein the first cumulative cost is determined based on the cost for the second hop of the preferred route [Bakar disclose that a cost of a link is derived by accumulating all hop costs of each path; and cost of a path can be determined by accumulating costs of each path as well as considering hop cost between neighboring nodes. For example, multiple routes may be available between a gateway and AP device. A preferred route may be with the lowest cost of 11, which is determined based on cost of hop costs, including the cost of second hop  (see Bakar page 7 lines 1-25)]. In addition, the same motivation is used as the rejection of claim 14.

Regarding claim 19, Dubey and Bakar disclose the method of claim 14. Dubey and Bakar further disclose regarding determining, by the processing resource, a cost for the second hop of the secondary route; wherein the second cumulative cost is determined based on the cost for the second hop of the secondary route [Bakar disclose that a cost of a link is derived by accumulating all hop costs of each path; and cost of a path can be determined by accumulating costs of each path as well as considering hop cost between neighboring nodes. For example, multiple routes may be available between a gateway and AP device. A route may have a cost of 13 which is determined based on cost of hop costs, including the cost of second hop for that route (see Bakar page 7 lines 1-25)]. In addition, the same motivation is used as the rejection of claim 14.

Regarding claim 20, Dubey and Bakar disclose the method of claim 14. Dubey and Bakar further disclose wherein the secondary route is a static route [The second/third routes has a route type of static (see Dubey paragraphs 0080-0081)]. In addition, the same motivation is used as the rejection of claim 14. 


Allowable Subject Matter

Claims 3, 6, 11-12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414